EXIBIT 10.1

TABLE OF CONTENTS

Article 1
INTERPRETATION

1.1 Definitions *

1.2

Included Words *



1.3

Headings *



1.4

References *



1.5

Currency *



1.6

Knowledge *



1.7

Schedules *



1.8

Governing Law *



1.9

Severability *



Article 2
REPRESENTATIONS AND WARRANTIES

2.1 Mutual Representations and Warranties *

2.2

Optionor's Representations and Warranties *



2.3

Survival of Representations and Warranties *



Article 3
OPTION

3.1 BHP Approval *

3.2

Grant of Option *



3.3

Earn In *



3.4

Payment in Lieu of Expenditures *



3.5

Optionee's Election to Terminate *



3.6

Termination with No Interest *



3.7

Expenditure Statement and Audit *



Article 4
OPTION PERIOD RIGHTS AND OBLIGATIONS

4.1 Optionee's Right of Entry *

4.2

Optionor's Obligations *



4.3

Optionee's Obligations *



4.4

Emergency Expenditures *



4.5

Registered Title *



4.6

Abandonment of Property *



Article 5
FORMATION OF JOINT VENTURE

5.1 Formation of Joint Venture *

5.2

Optionor's Initial Interest *



5.3

Initial Interests and Expenditures *



5.4

Joint Venture Operator *



5.5

JV Company *



Article 6
TRANSFERS

6.1 Limitations on Transfers *

6.2

Prohibited Dispositions *



6.3

Right of First Offer *



6.4

Exceptions *



6.5

Conditions of Transfers *



6.6

Partial Transfers *



Article 7
FORCE MAJEURE

7.1 Events *

7.2

Effect of Force Majeure *



7.3

Obligation to Remove Force Majeure *



7.4

Giving Notice *



Article 8
CONFIDENTIAL INFORMATION

8.1 Confidential Information *

8.2

Information in Public Domain *



8.3

News Release *



Article 9
ARBITRATION

9.1 Single Arbitrator *

9.2

Prior Notice *



9.3

No Agreement *



9.4

Conduct of Arbitration *



Article 10
AREA OF INTEREST

10.1 Limitation on Acquisitions *

10.2

Acquisition of Additional Property *



10.3

Notice of Rejection *



10.4

Title to Additional Property *



10.5

Further Assurance *



10.6

Non-Compliance Constitutes Default *



Article 11
NOTICE

11.1 Method *

11.2

Amending Addresses *



Article 12
GENERAL

12.1 Other Activities and Interests *

12.2

Entire Agreement *



12.3

No Waiver *



12.4

Further Assurances *



12.5

Manner of Payment *



12.6

Enurement *



12.7

Special Remedies *



12.8

Time of the Essence *



12.9

Counterparts and Fax Execution *



SCHEDULE A - BHP Agreement
SCHEDULE B - Terms for Joint Venture Agreement

 

OPTION AGREEMENT

THIS AGREEMENT made as of the 7th day of May, 2003.

BETWEEN:

TNR RESOURCES LTD.

, a corporation organized under the laws of British Columbia and having an
office at 620 - 650 West Georgia Street, Vancouver, British Columbia, V6B 4N9,
fax (604) 687 4670,



("Optionor")

OF THE FIRST PART

AND

:



GEOCOM RESOURCES INC.

, a corporation organized under the laws of Nevada and having an office at
413-114 West Magnolia Street, Bellingham, WA 98225 fax (360) 733-3941



("Optionee")

OF THE SECOND PART

WHEREAS:

(A) Pursuant to a Property Farm Out Agreement between the Optionor and BHP
Minerals International Exploration Inc., dated September 26, 2002 (the "BHP
Agreement") the Optionor has a right to acquire a 70% interest in certain
mineral licences located in southwest Alaska, known as the Illiamna Property;

(B) The Optionee wishes to explore the Illiamna Property and to acquire an
option to earn a 75% interest in the interest held by the Optionor , being a net
52.5% therein, subject always to the BHP Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES

that for and in consideration of the sum of $10 now paid by The Optionee to The
Optionor, the receipt of which is hereby acknowledged by The Optionor, and for
other good and valuable consideration, the receipt and sufficiency whereof is
hereby acknowledged by The Optionor, the Parties agree as follows:




INTERPRETATION

 1. Definitions

    For the purposes of this Agreement, except as otherwise defined herein, the
    following capitalized words and phrases when used herein have the following
    meanings:

    Additional Property

    means any Mineral Rights or Surface Rights acquired within the Area of
    Interest and which become a part of the Property as contemplated in Article
    10.

    

    Affiliate

    means any person, partnership, joint venture, corporation or other form of
    enterprise which directly or indirectly controls, is controlled by, or is
    under common control with, a Party. For purposes of the preceding sentence,
    "control" means possession, directly or indirectly, of the power to direct
    or cause direction of management and policies through ownership of voting
    securities, contract, voting trust or otherwise.

    

    Anniversary Date

    means an anniversary date of the Effective Date.

    

    Area of Interest

    means the area within two kilometres from the external boundaries of the
    Property as of the Effective Date.

    

    BHP

    means BHP Minerals International Exploration Inc., the holder of the
    underlying interest in the Property.

    

    BHP Agreement

    means the Property Farm Out Agreement between the Optionor and BHP Minerals
    International Exploration Inc., dated September 26, 2002 pursuant to which
    the Optionor acquired its interest in the Property, a copy of which is
    attached as Schedule "A" hereto.

    

    BHP JV

    means the joint venture which may be created under the BHP Agreement, and is
    set out as Schedule "D" thereto.

    

    Business Day

    means a day on which commercial banks are open for business in Vancouver,
    British Columbia.

    

    Effective Date

    means the effective date of this Agreement, as set forth in its recitals

    

    Encumbrance

    means any mortgage, charge, pledge, hypothecation, security interest,
    assignment, lien (statutory or otherwise), charge, title retention agreement
    or arrangement, royalty, restrictive covenant or other encumbrance of any
    nature.

    

    Expenditures

    means all costs and expenses of whatever kind or nature spent or incurred by
    or on behalf of the Optionee from the date hereof in the conduct of
    exploration and development activities on or in relation to the Property
    including, without limitation:

    

    in holding the Property in good standing (including any monies expended as
    required to comply with applicable laws and regulations, such as for the
    completion and submission of assessment work and filings required in
    connection therewith), in curing title defects and in acquiring and
    maintaining surface and other ancillary rights;
    
    in preparing for and in the application for and acquisition of environmental
    and other permits necessary or desirable to commence and complete
    exploration and development activities on the Property;
    
    in doing geophysical and geological surveys, drilling, assaying and
    metallurgical testing, including costs of assays, metallurgical testing and
    other tests and analyses to determine the quantity and quality of Minerals,
    water and other materials or substances;
    
    in the preparation of work programs and reporting as to the results thereof
    including any pre-feasibility or feasibility study or other evaluation of
    the Property;
    
    in acquiring facilities or the use thereof and for all parts, supplies and
    consumables;
    
    for salaries and wages, including actual labour overhead expenses for
    employees assigned to exploration and development activities;
    
    travelling expenses and fringe benefits (whether or not required by law) of
    all persons engaged in work with respect to and for the benefit of the
    Property including for their food, lodging and other reasonable needs;
    
    payments to contractors or consultants for work done, services rendered or
    materials supplied;
    
    all taxes levied against or in respect of the Property or activities thereon
    and the cost of insurance premiums and performance bonds or other security;
    and
    
    a charge equal to 15% of all Expenditures referred to in clauses (a) to (i)
    above for unallocable overhead and head office expenses of the Optionee and
    all other expenses relating to supervision and management of all work done
    with respect to and for the benefit of the Property.

    Feasibility Study

    has the meaning set out in the BHP Agreement.

    

    Force Majeure

    means any cause beyond a Party's control (except those caused by its own
    lack of funds) including, but not limited to: acts of God, fire, flood,
    explosion, strikes, lockouts or other industrial disturbances; any terrorist
    act; any military or paramilitary act or order; laws, rules and regulations
    or orders of any duly constituted court or governmental authority; or
    non-availability of materials or transportation; or protests, demonstrations
    or other events causing work stoppages by environmental lobbyists or others.

    

    Interest

    means an undivided right, title and interest in and to the Property.

    

    Joint Venture

    means the joint venture between the Optionor and Optionee formed pursuant to
    Section 5.1(a) for the Purpose of Entering into the BHP JV.

    

    Joint Venture Agreement

    means the joint venture agreement between the Optionor and Optionee or other
    form of agreement executed and delivered pursuant to Section 5.1(b).

    

    JV Company

    means a corporate entity formed by Optionee and Optionor under the laws of a
    mutually agreed jurisdiction to represent the deemed interests of Optionee
    and Optionor in and act as a participant in the BHP JV.

    

    Minerals

    means any and all ores, and concentrates or metals derived therefrom,
    containing precious, base and industrial minerals and which are found in, on
    or under the Property and may lawfully be explored for, mined and sold
    pursuant to the Mineral Rights and other instruments of title under which
    the Property is held.

    

    Mineral Rights

    means the prospecting licences, mining leases, mineral concessions and other
    forms of tenure or other rights to minerals, or to work upon lands for the
    purpose of searching for, developing or extracting minerals under any forms
    of mineral title recognized under the laws of Alaska or any subdivision
    thereof, whether contractual, statutory or otherwise, or any interest
    therein.

    

    Option

    means the option granted to the Optionee as provided in Section 3.2.

    

    Option Interest

    means the Interest acquired by the Optionee upon exercise of the Option
    pursuant to the terms hereof, being 75% of the Optionor's 70% interest in
    the Property, or a net 52.5% interest in the Property.

    

    Option Period

    means the period during which the Option remains in effect under this
    Agreement.

    

    Optionor's Interest

    means the 70% right to the Property the Optionor has the right to earn under
    the BHP Agreement.

    

    Participating Interest

    means an undivided beneficial interest in the Property and the other assets
    of the Joint Venture, or shares in a jointly owned company, in either case
    under the Joint Venture Agreement and expressed as a percentage of the
    entire interest or total issued shares, as the case may be.

    

    Party

    means a party to this Agreement.

    

    Property

    means the Mineral Rights described in the BHP Agreement, defined therein as
    Property, and after the date of this Agreement includes the Mineral Rights
    comprised in any Additional Property, together with any renewal of any of
    such Mineral Rights and any other form of successor or substitute title
    therefor.

    

    Surface Rights

    means any interest in any real property, whether freehold, leasehold,
    license, right of way, easement or any other surface or other right in
    relation to real property.

    

 2. Included Words

    This Agreement will be read with such changes in gender or number as the
    context requires.

 3. Headings

    The headings to the articles, sections, subsections or clauses of this
    Agreement are inserted for convenience only and are not intended to affect
    the construction hereof.

 4. References

    Unless otherwise stated, a reference herein to a numbered or lettered
    article, section, subsection, clause or schedule refers to the article,
    section, subsection, clause or schedule bearing that number or letter in
    this Agreement. A reference to "this Agreement", "the Option Agreement",
    "hereof", "hereunder", "herein" or words of similar meaning, means this
    Agreement including the schedules hereto, together with any amendments
    thereof.

 5. Currency

    All dollar amounts expressed herein, unless otherwise specified, refer to
    lawful currency of Canada.

 6. Knowledge

    Where any representation or warranty contained in this Agreement is
    expressly qualified by reference to the knowledge of the Optionor, the
    Optionor confirms that it has made due and diligent inquiry of such persons
    (including appropriate officers of the Optionor) as are reasonably necessary
    as to the matters that are the subject of the representations and
    warranties.

 7. Schedules

    The following schedules are attached to and incorporated in this Agreement
    by this reference:

    A BHP Agreement

    B Terms of Joint Venture Agreement

 8. Governing Law

    This Agreement will be construed according to and governed by the laws in
    force in the Province of British Columbia and, except where matters are
    expressed herein to be subject to arbitration, the courts of such Province
    will have exclusive jurisdiction to hear and determine all disputes arising
    hereunder. Nothing contained in this Section 1.8 is intended to affect the
    rights of a Party to enforce a judgement or award outside of British
    Columbia.

 9. Severability

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions will nevertheless
be and remain valid and subsisting and the said remaining provisions will be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.


REPRESENTATIONS AND WARRANTIES

 1. Mutual Representations and Warranties

    Each Party represents and warrants to the other Party hereto that:

    it is a body corporate duly incorporated or continued and duly organized and
    validly subsisting under the laws of its organizational jurisdiction;
    
    it has full power and authority to carry on its business and to enter into
    this Agreement;
    
    neither the execution and delivery of this Agreement nor the consummation of
    the transactions hereby contemplated conflict with, result in the breach of
    or accelerate the performance required by any agreement to which it is a
    party;
    
    the execution and delivery of this Agreement do not violate or result in the
    breach of the laws of any jurisdiction applicable to a Party or pertaining
    thereto or of its organizational documents;
    
    all corporate authorizations have been obtained for the execution of this
    Agreement and for the performance of its obligations hereunder; and
    
    this Agreement constitutes a legal, valid and binding obligation of the
    Party enforceable against it in accordance with its terms.

    Optionor's Representations and Warranties

    The Optionor represents and warrants to the Optionee that, save and except
    and subject to the BHP Agreement:

    each of the Mineral Rights comprising the Property, to the best of the
    Optionor's knowledge, information and belief:
    
    is fully and accurately described in Schedule A, including any Encumbrances
    in relation thereto, and neither the Optionor nor any of its Affiliates has
    an interest in any other Mineral Rights which are located wholly or in part
    within the Area of Interest,
    
    is in good standing under the BHP Agreement and applicable laws, including
    the incurring of expenditures and the payment of surface taxes or other
    monies to the expiry dates shown in Schedule A;, and
    
    are wholly owned by and recorded or registered in the name of BHP or its
    affiliates, free and clear of all Encumbrances except those specifically
    identified in Schedule A, and the Optionor, subject to the BHP Agreement is
    in exclusive possession of such Mineral Rights;
    
    Except as disclosed in the BHP Agreement, there are no outstanding
    agreements or options to acquire or purchase any of the Mineral Rights
    comprised in the Property, no person has any royalty or other interest
    whatsoever in production therefrom, and there is no adverse claim or
    challenge against or to the ownership of or title to any of the Mineral
    Rights described in Schedule A, nor to the best of its knowledge is there
    any basis therefore;
    
    the BHP Agreement is in good standing;
    
    the Optionor has received no notice and has no knowledge of any proposal to
    terminate or vary the terms of or rights attaching to any of the Mineral
    Rights described in Schedule A from BHP, any government or other regulatory
    authority;
    
    no proceedings are pending for and the Optionor is not aware of any basis
    for the institution of any proceedings leading to the dissolution or
    winding-up of the Optionor or the placing of it into bankruptcy or subject
    to any other laws governing the affairs of insolvent persons;
    
    there are no orders or directions relating to environmental matters
    requiring any work, repairs, construction or capital expenditures with
    respect to any of the Property or the conduct of the business related
    thereto, nor to the best of its knowledge have any activities on the
    Property been in violation of any environmental law, regulations or
    regulatory prohibition or order, and to the best of its knowledge,
    conditions on and relating to the Property are in compliance with such laws,
    regulations, prohibitions and orders;
    
    the Optionor has no Surface Rights that cover any lands located within the
    Area of Interest; and
    
    to the best of its knowledge there is no fact or circumstance known to the
    Optionor which has not been disclosed to the Optionee which would render any
    of the foregoing representations and warranties untrue, incomplete or
    otherwise misleading.

 2. Survival of Representations and Warranties

The representations, warranties and covenants contained in this Agreement are
conditions on which the Parties have relied in entering into this Agreement and
will survive the execution hereof and the acquisition of any interest in the
Property by the Optionee hereunder. Each Party will indemnify and save the other
harmless from all loss, damage, costs, actions and suits arising out of or in
connection with any breach of any representation, warranty, covenant, agreement
or condition made by them and contained in this Agreement. A Party may waive any
of such representations, warranties, covenants, agreements or conditions in
whole or in part at any time without prejudice of its right in respect of any
other breach of the same or any other representation, warranty, covenant,
agreement or condition.


OPTION

 1. BHP Approval

    This Agreement is subject to the terms of, and will at all times be carried
    out in compliance with the BHP Agreement. The Grant of Option contained in
    this section is subject to the approval of BHP, which approval will be
    sought promptly and in good faith by TNR upon execution of this agreement.
    Failing receipt of BHP Approval on or before May 16, 2003, the Optionee
    shall have the right to terminate this Agreement.

 2. Grant of Option

    The Optionor hereby grants to the Optionee the sole and exclusive right and
    option, in accordance with the other provisions of this Article 3, to
    acquire the Option Interest in the Property, free and clear of all
    Encumbrances except for those described in the BHP Agreement.

 3. Earn In

    If the Optionee wishes to exercise its Option and acquire an Interest of
    75%, the Optionee must incur the following Expenditures by each of the dates
    specified (or such longer times as may be permitted by Article 7) and notify
    the Optionor thereof:

    Deadline Date
    
    Expenditure Amount
    
    Cumulative Amount
    
    1. First Anniversary Date
    
    US$350,000
    
    US$350,000
    
    2. Prior to September 26, 2004
    
    US$150,000
    
    US$500,000
    
    3. In the event that BHP exercises its warrants in TNR prior to September
    26, 2004 -on or before September 26, 2006
    
    US $1,452,564.10
    
    US$1,602,564.10

    Provided that the Optionee has completed the above Expenditures within the
    time required, the Optionee shall have acquired the Option Interest, and the
    Optionor and the Optionee shall thereafter contribute to expenditures pro
    rata in accordance with their respective interest in the Property and cause
    the formation of the Joint Venture in accordance with Article 5.
    
    Payment in Lieu of Expenditures
    
    If the Optionee has not incurred the full amount of the Expenditures which
    are required by the Anniversary Date specified under Section 3.3 (or such
    longer time as may be permitted by Article 7), then the Optionee may pay to
    the Optionor on or before that date which is 30 days after the relevant
    Anniversary Date an amount equal to the shortfall in Expenditures, and such
    amount will thereupon be deemed to have been Expenditures incurred by the
    Optionee by such Anniversary Date.
    
    Optionee's Election to Terminate
    
    Notwithstanding any other provision of this Article 3, the Optionee may
    elect at any time to terminate the Option by delivering notice to the
    Optionor.
    
    Termination with No Interest
    
    The Option granted pursuant to Section 3.2 will be of no further force and
    effect and will terminate, and the Optionee will acquire no Interest and
    will have no obligation to incur further Expenditures hereunder, on the
    earliest of:
    
    a respective Deadline Date specified in Section 3.3, if the Optionee has
    failed to complete Expenditures in the amount specified in Section 3.3 by
    such Deadline Date (or failed to make the necessary payment to the Optionor
    in lieu thereof within 30 days thereafter as contemplated in Section 3.4);
    and
    
    the effective date of the Optionee's termination under Section 3.4.
    
    Expenditure Statement and Audit

An itemized statement of Expenditures incurred in any period certified to be
correct by an officer of the Optionee shall be conclusive evidence of the making
of such Expenditures unless within 30 days of receipt of such statement the
Optionor delivers a notice to the Optionee detailing its objections to the
statement. If the Optionor delivers an objection within such 30 day period, then
the Optionor shall be entitled to request that the auditors of the Optionee
audit the Expenditures provided for in the statement of Expenditures that is the
subject of the objection notice, and:

(a) if the auditors determine that the statement of Expenditures was accurate
within five (5%) percent of actual Expenditures or that actual Expenditures
incurred exceed the statement of Expenditures by more than five (5%) percent of
those stated, then the costs of the audit will be borne by the Optionor, and the
excess Expenditures, if any, will be credited towards the contributions required
to be made by the Optionee under the Joint Venture Agreement; or(b) if the
auditors determine that the statement of Expenditures overstated Expenditures
actually made by greater than a five (5%) percent margin, then the costs of the
audit will be borne by the Optionee and whatever the overstatement, only the
actual Expenditures so determined will constitute Expenditures for the purposes
of Section 3.3 or Section 3.4, as applicable.

If any such determination results in a deficiency in the amount of Expenditures
required to be incurred by an Anniversary Date under Section 3.3 or Section 3.4
in order to exercise the Option, then the Optionee may pay to the Optionor with
30 days after such determination the amount equal to the deficiency, and such
payment will be deemed to be a payment of cash in lieu of Expenditures made
under Section 3.4 as of the relevant Anniversary Date.

The auditors' determination of Expenditures will be final and determinative of
the amounts stated in the statement in question, and will not be subject to
arbitration hereunder.


OPTION PERIOD RIGHTS AND OBLIGATIONS

 1. Optionee's Right of Entry

    Throughout the Option Period, subject to requirements of the BHP Agreement,
    the Optionee and its employees, agents and independent contractors will have
    the right in respect of the Property to

    enter thereon;
    
    have quiet possession thereof;
    
    carry out exploration, development and evaluation activities including,
    without limitation, the removal of Minerals; and
    
    bring upon and erect upon the Property such structures and other facilities
    as may be necessary or advisable to carry out exploration, development and
    evaluation activities.

    The Optionee's rights pursuant to this Section 4.1 will at all times be
    subject subject to the requirements of the BHP Agreement and to any
    restrictions that may be required by applicable laws in Alaska or by
    regulatory authority and to rights of entry and access reserved to the
    Optionor hereunder.

 2. Optionor's Obligations

    The Optionor shall provide assistance to the Optionee in the exploration and
    development of the Property. The Management Fee payable under the BHP
    Agreement shall be equally divided between the Optionor and the Optionee.

 3. Optionee's Obligations

    The Optionee is obligated during the Option Period to abide by all
    requirements on the Optionor under the BHP Agreement, including, or in
    addition:

    to keep the Property in good standing by the doing and filing of all
    necessary work and by the doing of all other acts and things and making all
    other payments which may be necessary in that regard and, in doing so, to
    conduct all work on or with respect to the Property, in a manner consistent
    with good mining practice and in compliance with the applicable laws of
    Alaska;
    
    to keep the Property in good standing in accordance with the requirements of
    the BHP Agreement and, in the event Optionee fails, or determines not, to
    earn the Interest, Optionee will ensure that all underlying property
    payments, work commitments, or payment in lieu, as required by the
    Government of Alaska are in place for a period of not less than one year;
    
    to keep the Property free and clear of all Encumbrances arising from its
    operations hereunder (except liens for taxes not yet due, other inchoate
    liens and liens contested in good faith by the Optionee) and will proceed
    with all diligence to contest and discharge any such lien that is filed;
    
    to permit the directors, officers, employees and designated consultants and
    agents of the Optionor, at their own risk, access to the Property at all
    reasonable times, provided that the Optionor will indemnify the Optionee
    against and save it harmless from all costs, claims, liabilities and
    expenses that the Optionee may incur or suffer as a result of any injury
    (including injury causing death) to any director, officer, employee,
    designated consultant or agent of the Optionor while on the Property except
    to the extent that any such costs, claims, liabilities or expenses result
    from the Optionee's gross negligence or wilful misconduct;
    
    to deliver to the Optionor semi-annual reports indicating the status of work
    being conducted on the Property and an estimate of the Expenditures incurred
    during the previous six months, provided that such reports will not be
    required for those periods in which there is no work being conducted on the
    Property;
    
    to deliver to the Optionor annual (calendar year) reports disclosing any
    significant technical data learned or obtained in connection with work in
    respect of the Property, as well as a breakdown of Expenditures incurred in
    carrying out such work, on or before the 31st day of March of the year
    following the calendar year to which such report relates; and
    
    to maintain true and correct books, accounts and records of Expenditures.

 4. Emergency Expenditures

    Notwithstanding any other provision of this Agreement, the Optionee will be
    entitled to incur as Expenditures all costs and expenses necessary to
    preserve or protect life, limb, property or the environment in respect of
    the Property or otherwise in the course of exploration or development
    activities.

 5. Registered Title

    During the Option Period:

    If and as provided by the BHP Agreement, the JV Company upon exercise of the
    Option will become the registered holder of the Mineral Rights comprised in
    the Property, as it exists on the date hereof and, upon the execution of the
    Joint Venture Agreement, the Optionor will deliver to the JV Company duly
    executed and registrable transfers of such Mineral Rights, in form and
    substance sufficient, in the reasonable opinion of the Optionee's
    solicitors, to transfer them to the JV Company free and clear of
    Encumbrances, except for those described in Schedule A.
    
    The Optionor will be entitled to be the registered holder of the Mineral
    Rights and any rights to occupy or use the surface comprised in any
    Additional Property and, as a condition of its registration in the
    Optionor's name, the Optionor will deliver to the Optionee, duly executed
    and registerable transfers of such Additional Property, in form and
    substance sufficient, in the reasonable opinion of the Optionee's
    solicitors, to transfer it to the Optionee free and clear of Encumbrances,
    except for those described in Schedule A, if applicable.

    Upon the JV Company acquiring an Interest it will be entitled to register
    such transfers and become the recorded holder of the Property.

    The JV Company, to the extent that it is the recorded holder of any Mineral
    Rights comprised in the Property, will hold title to the Property subject to
    this Agreement.

 6. Abandonment of Property

The JV Company may surrender or abandon any Mineral Rights comprised in the
Property, provided that notice of such proposed abandonment is given to the
Optionor, Optionee and BHP, who may elect, by notice to the JV Company within 60
days after the surrender or abandonment notice, to have such Mineral Rights
transferred to it without warranty and at its own cost. Such Mineral Rights will
be transferred and assigned to the Optionor as soon as possible following its
election. Failing such election, the Mineral Rights may be abandoned or
surrendered as proposed by the JV Company. Following a transfer or abandonment
under this section, the Mineral Rights so transferred or abandoned will
thereafter cease to form part of the Property or the Area of Interest and will
no longer be subject to this Agreement, except with respect to any obligations
or liabilities of the Parties as have accrued to the date of such transfer or
abandonment.


FORMATION OF JOINT VENTURE

 1. Formation of Joint Venture

    Upon the termination of the Option, provided that the Optionee has acquired
    its Option Interest under article 3:

    the Optionee and the Optionor will cause the JV Company to be incorporated
    under the laws of a mutually agreed jurisdiction, with the common shares of
    the JV Company divided 70% to the Optionee and 30% to the Optionor;
    
    The Optionor and the Optionee will be deemed to have formed a joint venture
    for the purpose of operating the JV Company which shall enter into the BHP
    JV for the general purpose of carrying out all such acts which are necessary
    or appropriate, directly or indirectly, to:
    
    hold the Interest in the BHP JV.
    
    hold the interest in the Property and the other assets of the Joint Venture,
    
    explore the Property for Minerals and, if feasible, develop a mine thereon,
    
    so long as it is technically, economically and legally feasible, operate
    such mine and exploit the Minerals extracted from the Property, and
    
    carry out any other activity in connection with or incidental to any of the
    foregoing;
    
    the Optionee, Optionor and JV Company will be deemed to have entered into a
    joint venture agreement , on the terms set forth in Schedule B for the
    purposes of carrying out the BHP Agreement and entering into the BHP JV. and
    each of them will negotiate in good faith between them and with BHP if
    necessary and use every commercially reasonable effort to finalize, execute
    and deliver a formal agreement governing the JV Company containing such
    terms and any other terms and conditions as would be customary for a
    comparable jointly owned company;
    
    Expenditures, if any, in excess of those required to acquire the Option
    Interest which have been or are committed to be incurred by or on behalf of
    the Optionee as Expenditures at the time of formation of the Joint Venture
    will be deemed to have been approved as Joint Venture program expenditures
    under the Joint Venture Agreement and each of the Optionee and the Optionor
    will pay its pro rata share of such costs.

 2. Optionor's Initial Interest

    The Optionor's initial participating interest in the JV Company, under the
    Joint Venture Agreement will be that percentage which is equal to 100% minus
    the Option Interest earned by the Optionee hereunder.

 3. Initial Interests and Expenditures

    Upon the formation of the Joint Venture, each of the Optionee and the
    Optionor will have initial actual and deemed Expenditures as follows:

    If BHP does not exercise the BHP Warrant:
    
    Optionee
    
    : US$500,000 to the date of acquisition of Option Interest ("Optionee's
    amount); and
    
    
    
    Optionor
    
    : US$166,667 being the Optionee's amount divided by the Option Interest
    times the Optionor's initial participating interest under the Joint Venture
    Agreement
    
    
    
    If BHP does exercise the BHP Warrant:
    
    Optionee
    
    : US$1,201,923.07 to the date of acquisition of Option Interest ("Optionee's
    amount); and
    
    
    
    Optionor
    
    : US$400,641.03 being the Optionee's amount divided by the Option Interest
    times the Optionor's initial participating interest under the Joint Venture
    Agreement,
    
    

    The parties acknowledge that Optionor's prior contributions of US$65,000
    will be carried for credit as their initial contribution to the Joint
    Venture.

 4. Joint Venture Operator

    The Optionee, being the Party with the larger initial Participating
    Interest, will be the initial operator under the Joint Venture Agreement.

 5. JV Company

The Parties may create the JV Company at any time during the term of this
agreement to act as the participant under the BHP Agreement, and the Optionor
shall take all steps necessary to seek approval of BHP to an assignment of the
Optionor's interest in the BHP Agreement to the JV Company, provided that the
Optionor shall have full control of the JV Company until such time as the Option
hereunder is exercised by the Optionee;


TRANSFERS

 1. Limitations on Transfers

    Except if permitted under and in accordance with this Agreement, no Party
    will transfer, convey, assign, mortgage or grant an option in respect of or
    grant a right to purchase or in any manner transfer, alienate or otherwise
    dispose of (in this article to "Transfer") any or all of its interest in the
    Property or transfer or assign any of its rights under this Agreement.

 2. Prohibited Dispositions

    A Party is prohibited from Transferring any of its interest in the Property
    or any of its rights under this Agreement unless:

    its interest in the Property and its rights under this Agreement are
    Transferred together (or, if a portion, in the same proportion);
    
    such Transfer occurs when such Party is not in default of any of its
    covenants and agreements herein contained; and
    
    such Transfer, if it constitutes a Transfer by a Party of a portion of its
    interest in the Property and its rights under this Agreement, has been
    approved by the other Party, such approval not to be unreasonably withheld.

 3. Right of First Offer

    If a Party (in this article the "Transferring Party") wishes to Transfer all
    of its interest in the Property and its rights under this Agreement (in this
    section, the "Holdings") other than as contemplated under Section 6.4, then
    it must prior to any such transfer first offer to Transfer the Holdings to
    the other Party for a cash consideration and upon such other terms and
    conditions as the Transferring Party deems fit (in this section, the
    "Offer"). If the other Party accepts the Offer within the 30-day period
    following its receipt, then the Transfer will be concluded no later than 30
    days after such acceptance. If the other Party does not accept the Offer
    within such 30-day period, then the Transferring Party will be free to
    Transfer the Holdings to a third party at any time after the expiry of such
    30-day period and prior to the expiry of the succeeding 90-day period, but
    only for a cash consideration equal to or greater than the cash
    consideration stated in the Offer and upon other terms and conditions no
    less favourable to the Transferring Party than those contained in the Offer.
    If the Transferring Party's Transfer of the Holdings to the other Party or
    to a third party is not concluded prior to the expiry of such 30-day or
    90-day period as aforesaid, any subsequent Transfer by the Transferring
    Party will be subject to the provisions of this Section 6.3.

 4. Exceptions

    Nothing in Section 6.3 applies to or restricts in any manner:

    a disposition by the Transferring Party of all or a portion of its interest
    in the Property and a transfer or assignment of a proportionate interest in
    this Agreement to an Affiliate of the Transferring Party, provided that such
    Affiliate first assumes and agrees to be bound by the terms of this
    Agreement and the Underlying Agreements and agrees with the other Party in
    writing to retransfer such interests to the Transferring Party before
    ceasing to be an Affiliate of the Transferring Party; or
    
    an amalgamation or corporate reorganization involving the Transferring Party
    which has the effect in law of the amalgamated or surviving corporation
    possessing all the property, rights and interests and being subject to all
    the debts, liabilities and obligations of each amalgamating or predecessor
    corporation; or
    
    a sale, forfeiture, charge, withdrawal, transfer or other disposition or
    encumbrance which is otherwise specifically required or permitted under this
    Agreement.

 5. Conditions of Transfers

    As a condition of any Transfer other than to another Party, the transferee
    must covenant and agree to be bound by this Agreement, including this
    Article 6, and prior to the completion of any such Transfer, the
    Transferring Party must deliver to the other Party evidence thereof in a
    form satisfactory to such other Party. Notwithstanding any such Transfer,
    the Transferring Party will remain liable for all of its obligations
    hereunder, unless the Holdings have been Transferred to a third party
    pursuant to Section 6.3.

 6. Partial Transfers

    If the Transferring Party Transfers less than all of its entire interest in
    the Property and under this Agreement, the Transferring Party and its
    transferee shall act and be treated as one Party and, for such Transfer to
    be effective, the Transferring Party must first deliver to the other Party
    the agreement in writing of the Transferring Party and its transferee in
    favour of the other Party in which:

    as between the Transferring Party and the transferee, the one of them who is
    authorized to act as the sole agent (in this section the "Agent") on behalf
    of both of them with respect to all matters pertaining to this Agreement is
    designated;
    
    the Transferring Party and its transferee agree between each other and
    jointly represent and warrant to other Party that:
    
    the Agent has the sole authority to act on behalf of, and to bind, the
    Transferring Party and its transferee with respect to all matters pertaining
    to this Agreement;
    
    the other Party may rely on all decisions of, notices and other
    communications from, and failures to respond by, the Agent, as if given (or
    not given) by both the Transferring Party and its transferee; and
    
    all decisions of, notices and other communications from, and failures to
    respond by, the other Party to the Agent shall be deemed to have been given
    (or not given) concurrently to the Transferring Party and its transferee.


FORCE MAJEURE

 1. Events

    Notwithstanding any other provisions contained herein, a Party will not be
    liable for its failure to perform any of its obligations under this
    Agreement due to a Force Majeure.

 2. Effect of Force Majeure

    All time limits imposed by this Agreement (including, without limitation,
    the time within which Expenditures are to be made or Shares are to be
    delivered) will be extended by a period equivalent to the period of delay
    resulting from a Force Majeure described in Section 7.1.

 3. Obligation to Remove Force Majeure

    A Party relying on the provisions of this Article 7 will take all reasonable
    steps to eliminate any Force Majeure and, if possible, will perform its
    obligations under this Agreement as far as practical, but nothing herein
    will require such Party to settle or adjust any labour dispute or to
    question or to test the validity of any law, rule, regulation or order of
    any duly constituted court or governmental authority or to complete its
    obligations under this Agreement if a Force Majeure renders completion
    impossible.

 4. Giving Notice

A Party relying on the provisions of this Article 7 will give notice to the
other Party forthwith upon the occurrence of the Force Majeure and forthwith
after the end of the period of delay when such Force Majeure has been eliminated
or rectified.


CONFIDENTIAL INFORMATION

 1. Confidential Information

    Except as specifically otherwise provided for herein, or in the BHP
    Agreement, the parties will keep confidential all data and information
    respecting this Agreement and the Property and will refrain from using it
    other than for the activities contemplated hereunder or publicly disclosing
    unless required by law or by the rules and regulations of any regulatory
    authority or stock exchange having jurisdiction, or with the consent of the
    other Party, such consent not to be unreasonably withheld.

 2. Information in Public Domain

    The provisions of this Article 8 do not apply to information which is or
    becomes part of the public domain other than through a breach of the terms
    hereof.

 3. News Release

The Parties will consult with each other, and with BHP as required under the BHP
Agreement prior to issuing any press release or other public statement regarding
the Property or the activities of the Optionee or the Optionor with respect
thereto. In addition, each Party will obtain prior approval from the other
Party, which will not unreasonably be refused, before issuing any press release
or public statement using the other Party's name or the names of any of the
other Party's assignees or of any of the officers, directors or employees of the
other Party or of its assignees.


ARBITRATION

 1. Single Arbitrator

    Any matter in dispute hereunder will be determined by a single arbitrator to
    be appointed by the Parties.

 2. Prior Notice

    Any Party may refer any such matter to arbitration by notice to the other
    Party and, within 10 Business Days after receipt of such notice, the Parties
    will agree on the appointment of an arbitrator. No person will be appointed
    as an arbitrator hereunder unless such person agrees in writing to act.

 3. No Agreement

    If the Parties cannot agree on a single arbitrator as provided in Section
    9.2, or if the person appointed is unwilling or unable to act, either Party
    may submit the matter to arbitration before a single arbitrator in
    accordance with rules for conciliation and arbitration of the British
    Columbia International Commercial Arbitration Centre (in this article, the
    "Rules").

 4. Conduct of Arbitration

Except as otherwise specifically provided in this Article 9, an arbitration
hereunder will be conducted in English in accordance with the Rules. The
arbitrator will fix a time and place in Vancouver for the purpose of hearing the
evidence and representations of the Parties and he or she will preside over the
arbitration and determine all questions of procedure not provided for under the
Rules or this Article 9. After hearing any evidence and representations that the
Parties may submit, the arbitrator will make an award and reduce the same to
writing and deliver one copy thereof to each of the Parties. The decision of the
arbitrator will be made within 45 days after his or her appointment, subject to
any reasonable delay due to unforeseen circumstances. The expense of the
arbitration will be paid as specified in the award. The arbitrator's award will
be final and binding upon each of the Parties.


AREA OF INTEREST

 1. Limitation on Acquisitions

    Each of the Parties hereby covenants and agrees with the other Party that it
    will not acquire, nor will it permit any Affiliate to acquire, any Mineral
    Rights or Surface Rights located wholly or in part within the Area of
    Interest unless such Mineral Rights or Surface Rights are made subject to
    the terms of this Agreement and the acquiring Party (or, if an Affiliate of
    a Party has completed the acquisition, then such Party, in either case in
    this article referred to as the "Acquiring Party") complies with the
    provisions of this Article.

 2. Acquisition of Additional Property

    Forthwith upon completing an acquisition of Mineral Rights or Surface Rights
    located wholly or in part within the Area of Interest, the Acquiring Party
    will give notice thereof to the other Party, setting out the location of the
    Mineral Rights or Surface Rights and all information known to the Acquiring
    Party and its Affiliates about such Mineral Rights or Surface Rights, the
    costs of acquisition and all other pertinent details relating thereto.

    Upon receipt of such notice, the notified Party will have a period of 15
    days to elect, by notice to the Acquiring Party, to include such Mineral
    Rights or Surface Rights in the Property and make them subject to the terms
    of this Agreement. Upon such election such Mineral Rights or Surface Rights
    will constitute Additional Property for inclusion in the Property thereafter
    for all purposes of this Agreement.

    If the Acquiring Party is the Optionor, then the Optionee will reimburse it
    for the acquisition costs that it or its Affiliate has incurred. When paid
    by the Optionee in the first instance or reimbursed by the Optionee, the
    acquisition costs for any Additional Property will be deemed to constitute
    Expenditures hereunder.

 3. Notice of Rejection

    If, within the 15-day period referred to in paragraph 10.3, the notified
    Party does not give the notice referred to in paragraph 10.4, it will be
    deemed to have consented to the exclusion of the Mineral Rights or Surface
    Rights in question from the Area of Interest, which may thereafter be held
    or dealt with by the Acquiring Party or its Affiliate free of the terms and
    conditions of this Agreement.

 4. Title to Additional Property

    If the Acquiring Party is the Optionee or an Affiliate of the Optionee, the
    Mineral Rights or Surface Rights comprised in the Additional Property
    acquired will be forthwith registered in the name of or transferred to the
    Optionor. Forthwith upon such registration or upon the acquisition of any
    Additional Property by the Optionor or an Affiliate of the Optionor, the
    Optionor will deliver executed and registerable transfers thereof as
    contemplated in Section 4.4.

 5. Further Assurance

    Each of the Parties will execute and deliver or cause to be executed and
    delivered such further documents and instruments and give such further
    assurances as the other may reasonably require to evidence and give effect
    to any acquisition, registration or transfer of Mineral Rights or Surface
    Rights contemplated in this Article 10.

 6. Non-Compliance Constitutes Default

Non-compliance with the provisions of this Article 10 by an Affiliate of a Party
will constitute a default under this Agreement by such Party unless such Party
can satisfy the other Party that the Affiliate was acting independently and at
arm's length, without information from or direction by the affiliated Party and
that such affiliated Party could not reasonably have enforced compliance with
the terms hereof by its Affiliate in the circumstances.


NOTICE

 1. Method

    Each notice, consent, demand or other communication (in this article the
    "Notice") required or permitted to be given under this Agreement will be in
    writing and may be personally delivered or sent by facsimile to the address
    or fax number as set forth in the recitals to this Agreement. A Notice, if
    so personally delivered, will be deemed to have been given and received on
    the date of actual delivery and, if so given by facsimile, will be deemed to
    have been given and received on the date sent, if sent during normal
    business hours of the recipient on a Business Day and otherwise on the next
    Business Day.

 2. Amending Addresses

Either Party may at any time and from time to time notify the other Party in
accordance with this Article 11 of a change of address or fax number, to which
all Notices will be given to it thereafter until further notice in accordance
with this Section 11.


GENERAL

 1. Other Activities and Interests

    This Agreement and the rights and obligations of the Parties hereunder are
    strictly limited to the Property and the Area of Interest. Each Party will
    have the free and unrestricted right to enter into, conduct and benefit from
    business ventures of any kind whatsoever, whether or not competitive with
    the activities undertaken pursuant hereto, without disclosing such
    activities to the other Party or inviting or allowing the other to
    participate including, without limitation, involving Mineral Rights or
    Surface Rights adjoining the Area of Interest or which previously formed a
    part of the Property.

 2. Entire Agreement

    This Agreement and the schedules hereto constitute the entire agreement
    between the Parties and supersedes and replaces any preliminary or other
    agreement or arrangement, whether oral or written, express or implied,
    statutory or otherwise heretofore existing between the Parties in respect of
    the subject matter of this Agreement including, without limitation, the
    letter from the Optionee to the Optionor dated March 5, 2003. This Agreement
    may not be amended or modified except by an instrument in writing signed by
    each of the Parties.

 3. No Waiver

    No consent hereunder or waiver of or with respect to any term or condition
    of this Agreement will be effective unless it is in writing and signed by
    the consenting or waiving Party. No consent or waiver expressed or implied
    by either Party in respect of any breach or default by the other in the
    performance by such other of its obligations hereunder will be deemed or
    construed to be consent to or a waiver of any other breach or default.

 4. Further Assurances

    The Parties will promptly execute or cause to be executed all documents,
    deeds, conveyances and other instruments of further assurance which may be
    reasonably necessary or advisable to carry out fully the intent of this
    Agreement or to record wherever appropriate the respective interests from
    time to time of the Parties in the Property.

 5. Manner of Payment

    All payments to be made to any Party may be made by cheque or draft mailed
    or delivered to such Party at its address for notice purposes as provided
    herein, or for the account of such Party at such bank in Canada or the
    United States as the Party may designate from time to time by notice to the
    other Party. Such bank or banks will be deemed the agent of the designating
    Party for the purposes of receiving, collecting and receipting such payment.

 6. Enurement

    This Agreement will enure to the benefit of and be binding upon the Parties
    and their respective successors and permitted assigns.

 7. Special Remedies

    Each of the Parties agrees that its failure to comply with the covenants and
    restrictions set out in Section 4.5, Article 6, Article 8 or Article 10
    would constitute an injury and cause damage to the other Party impossible to
    measure monetarily. Therefore, in the event of any such failure, the other
    Party will, in addition and without prejudice to any other rights and
    remedies that it may have at law or in equity, be entitled to injunctive
    relief restraining, enjoining or specifically enforcing the provisions of
    Section 4.5, Article 6, Article 8 or Article 10, as the case may be, and any
    Party intending to breach or which breaches the provisions of Section 4.5,
    Article 6, Article 8 or Article 10 hereby waives any defence it may have at
    law or in equity to such injunctive or equitable relief.

 8. Time of the Essence

    Time is of the essence in the performance of each obligation under this
    Agreement.

 9. Counterparts and Fax Execution

This Agreement may be executed in any number of counterparts and all such
counterparts, taken together, shall be deemed to constitute one and the same
instrument. This Agreement may be signed and accepted by facsimile.

IN WITNESS WHEREOF

this Agreement has been executed as of the date first above given.



The Corporate Seal of TNR RESOURCES LTD. was affixed in the presence of:



Authorized Signatory



Authorized Signatory

)

)

)

)

)

) C/S

)

)

)

)

The Corporate Seal of GEOCOM RESOURCES INC. was affixed in the presence of:



Authorized Signatory



Authorized Signatory

)

)

)

)

)

) C/S

)

)

)

)

SCHEDULE "A":

BHP Agreement

SCHEDULE "B"

To the Agreement dated May 7, 2003 between TNR Resources Ltd. and Geocom
Resources Inc.

JOINT VENTURE TERMS

Joint Venture Formation and Scope

As set forth in article 5 of the Option Agreement.

Initial Participating Interests in the JV Company

Geocom 75%

TNR 25%

Management Committee/ Directors of the JV Company

The party holding the majority interest shall have the right to appoint the
majority of directors of the JV Company

Operator

Programs

Dilution

Straight Line

Disposition of Production

Transfers of Interests

Withdrawal and Winding Up

Dispute Resolution

Other

Area of interest on the same terms as article 10 of the Option Agreement

Force majeure

Confidentiality

British Columbia law.

OPTION AGREEMENT

made between

TNR RESOURCES LTD.

and

GEOCOM RESOURCES INC

 

May 7, 2003

 

 